Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d
849, 851, 853 (1991). Accordingly, we
                                ORDER the petition DENIED.'



                                               Pideu
                                           Pickering



                  Parraguirre
                                                                  Cidk
                                                               Saitta




                  cc: Hon. Elizabeth Goff Gonzalez, District Judge
                       Gordon & Rees, LLP
                       Watt, Tieder, Hoffar & Fitzgerald, LLP
                       McDonald Carano Wilson LLP/Las Vegas
                       Castle & Associates
                       Eighth District Court Clerk




                        'In light of this order, petitioners' motion for a stay is denied.

SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A .1•:.